Name: Commission Regulation (EEC) No 3428/92 of 27 November 1992 amending Regulation (EEC) No 641/86 laying down detailed rules for the application of the supplementary trade mechanism to importation into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the Act of Accession
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  trade;  Europe
 Date Published: nan

 No L 347/42 Official Journal of the European Communities 28 . 11 . 92 COMMISSION REGULATION (EEC) No 3428/92 of 27 November 1992 amending Regulation (EEC) No 641/86 laying down detailed rules for the application of the supplementary trade mechanism to importation into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the Act of Accession Article 253 (3) (a) of the Act of Accession, those ceilings may be revised if the market in question has not suffered significant disturbance as a result of the rise in the imports in question ; whereas the ceiling for provisio ­ nally preserved fruit, jams and fruit juices should be increased by 25% for 1992 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 (3) thereof, Whereas Council Regulation (EEC) No 569/86 ('), as last amended by Regulation (EEC) No 3296/88 (2), lays down the general rules for the application of the supplementary mechanism applicable to trade ; Whereas Commission Regulation (EEC) No 574/86 (3), as last amended by Regulation (EEC) No 3296/88 , lays down detailed rules for the application of the supplementary trade mechanism ; Whereas Commission Regulation (EEC) No 641 /86 of 28 February 1986 laying down detailed rules for the appli ­ cation of the supplementary trade mechanism to importa ­ tion into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the Act of Acces ­ sion (4), as last amended by Regulation (EEC) No 3697/91 (*), fixes in particular the target ceilings provided for in Article 251 ( 1 ) of the Act of Accession for certain processed fruit and vegetable products for the period 1 January to 31 December 1992 ; Whereas the target ceilings fixed for 1992 for provisio ­ nally preserved fruit, jams and fruit juices will be exceeded ; whereas this situation is not causing any distur ­ bance of the Portuguese market ; whereas, pursuant to Article 1 The Annex to Regulation (EEC) No 641 /86 is hereby amended as follows :  the figure '1 161 ' opposite CN code 0812 is replaced by '1 451 ',  the figure '1 239' opposite CN code 2007 is replaced by '1 549',  the figure '3 788' opposite CN code 2009 is replaced by '4 735'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1992. For the Commission Ray MAC SHARRY Member of the Commission ( ¢) OJ No L 55, 1 . 3 . 1986, p. 106. 0 OJ No L 293, 27. 10 . 1988, p. 7. (3) OJ No L 57, 1 . 3 . 1986, p. 1 . 4 OJ No L 60, 1 . 3 . 1986, p. 34. 0 OJ No L 350, 19 . 12. 1991 , p . 24.